Citation Nr: 0740455	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  06-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite 
with venous insufficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He is the recipient of the Combat Infantryman 
Badge and the Purple Heart.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

Good cause having been shown, namely the veteran's advanced 
age, a motion to advance this case on the Board's docket was 
granted by the Board on December 10, 2007.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Residuals of frostbite with venous insufficiency were not 
present in service, or shown to be causally or etiologically 
related to any disease, injury, or incident in service.  


CONCLUSION OF LAW

Residuals of frostbite with venous insufficiency was not 
incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in February 2005, 
prior to the initial unfavorable AOJ decision issued in May 
2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
February 2005 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the Pelegrini "fourth element," this notice 
also requested that the veteran provide any evidence in his 
possession that pertains to the claim.  Thus, as the veteran 
was fully informed in accordance with VCAA prior to the 
initial adjudication, the Board finds that to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter from the RO to the 
veteran advised him of the evidence necessary to establish 
entitlement to a disability rating and effective date for the 
disability on appeal.  Despite the inadequate timing of the 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's private medical 
records, VA treatment records, and an October 2005 VA 
examination with November 2005 VA opinion were reviewed by 
both the RO and the Board in connection with adjudication of 
his claim.  

However, the Board notes that the veteran's service medical 
records appear to be unavailable.  Specifically, a request 
for records from the National Personnel Records Center 
resulted in a response that the veteran's service medical 
records were unavailable and may have been destroyed in the 
fire of 1973.  Therefore, the Board concludes that these 
records are unavailable. 

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge and Purple 
Heart, which denote combat experience.  Therefore, the 
veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Applying § 1154(b), the Board finds that the veteran's 
description of his in-service injury, i.e., that he suffered 
a cold injury while fighting in the Battle of the Bulge is 
consistent with the circumstances of combat.  The veteran's 
DD Form 214 indicates that he sustained injury in battle in 
December 1944.  Therefore, the Board finds the veteran's 
claim of sustaining a cold injury while in combat during 
December 1944 is sufficient proof that such injury occurred.

However, the Board observes that the veteran's post-service 
records are negative for treatment of cold injury, frostbite, 
or its residuals.  An August 2003 VA treatment record reports 
a diagnosis of bilateral venous insufficiency with an 
unsteady gait and signs of bilateral neuropathy.  A private 
treatment record dated in October 2004 shows a diagnosis of 
left severe venous hypertension secondary to venous 
insufficiency of the left leg superficial, perforator, and/or 
deep venous systems.  A January 2005 private treatment record 
indicates venous insufficiency in the right lesser and 
greater saphenous veins and an incompetent perforator in the 
greater saphenous distribution of the left leg.  The veteran 
underwent ablation on the left leg in May 2005, and on the 
right leg at some point between January 2005 and May 2005.  

However, there is no evidence that the veteran's current 
venous insufficiency is related to a cold injury or frostbite 
in service.  The October 2005 VA examiner indicated that the 
veteran has venous insufficiency, but that the disorder is 
not related to cold injury, but to incompetent valves in the 
legs.  Additionally, she observed that there is no evidence 
of cold injury presently.  X-rays revealed degenerative 
changes in both feet, but the examiner found that these 
changes are less likely related to a cold injury.  Finally, 
she observed that the veteran had been diagnosed with 
sensory/motor polyneuropathy and progressive supranuclear 
palsy, but that such disorders are also less likely caused by 
cold injury.  The veteran has submitted no medical evidence 
indicating a relationship between his current venous 
insufficiency and service.

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
residuals of frostbite with venous insufficiency.  
The Board notes that the veteran indicated at his October 
2005 VA examination that his current disorder had been 
present for the last two years, or since 2003, approximately 
59 years since his claimed in-service injury.  The lapse in 
time between service and the first complaints and diagnoses 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, although the Board finds that the veteran 
suffered a cold injury in service, there is no competent 
medical evidence relating the veteran's venous insufficiency 
to his active duty military service.  The Board has 
considered the veteran's own statements regarding his claimed 
in-service etiology of his current venous insufficiency.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
and probative evidence of a causal nexus between the 
veteran's venous insufficiency and service, he is not 
entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of frostbite with venous 
insufficiency.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for residuals of frostbite 
with venous insufficiency is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


